       Case 1:21-cv-00049-JRH-BKE Document 9 Filed 06/02/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                      AUGUSTA DIVISION

JORDAN CHANDLER HALL,              )
                                   )
           Plaintiff,             )
                                   )
      v.                          )                           CV 121-049
                                   )
EAST CENTRAL REGIONAL HOSPITAL; )
DR. AJAI KALLA; and DR. SARITA     )
SHARMA,                            )
                                   )
           Defendants.             )
                               _________

                                              ORDER
                                              _________

       Plaintiff, incarcerated at East Central Regional Hospital, is proceeding pro se and in

forma pauperis in this case filed pursuant to 42 U.S.C. § 1983. On April 29, 2021, the Court

directed Plaintiff to pay an initial partial filing fee of $0.40 within thirty days of the date of the

Order and advised him that all prisoners, even those proceeding in forma pauperis, must pay

the filing fee of $350.00 in full. See 28 U.S.C. § 1915(b)(1). The time for responding to the

Court’s April 29th Order has now expired, yet Plaintiff has failed to pay the assessed initial

partial filing fee as required by the relevant provisions of the United States Code.

       Under the Prison Litigation Reform Act (“PLRA”), prisoners granted in forma pauperis

status must, when funds are available, prepay at least a partial filing fee. 28 U.S.C. §

1915(b)(1)-(2). Courts may not except indigent prisoners from prepaying this partial filing

fee. See id.; see also Rivera v. Allin, 144 F.3d 719, 722 (11th Cir. 1998), abrogated on other

grounds by Jones v. Bock, 549 U.S. 199 (2007); Martin v. United States, 96 F.3d 853, 856 (7th
        Case 1:21-cv-00049-JRH-BKE Document 9 Filed 06/02/21 Page 2 of 2




Cir. 1996) (insisting, whenever feasible, on payment in advance of initial filing fee in every

civil action covered by the PLRA). Thus, Plaintiff shall have fourteen days from the date of

this Order to inform the Court of his intentions regarding this case by complying with the

Court’s Order directing payment of an initial filing fee of $0.40 or by showing the Court why

he has not complied with the Order directing the payment. The CLERK is DIRECTED to

immediately inform the Court of any payment of the initial filing fee which is received from

Plaintiff.

        If Plaintiff notifies the Court that he has decided not to pursue his case and wishes to

voluntarily dismiss his complaint at this time, then the case will not count as a “strike” which

may later subject Plaintiff to the three-strike dismissal rule under 28 U.S.C. § 1915(g). It is

important that Plaintiff communicate with the Court.

        SO ORDERED this 2nd day of June, 2021, at Augusta, Georgia.




                                               2
